Citation Nr: 1412860	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-36 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Prior to August 29, 1997, entitlement to an initial increased (compensable) disability rating for bilateral hearing loss.

2.  From August 29, 1997, entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.

3.  From December 11, 2012, entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.

4.  Entitlement to an extraschedular evaluation for bilateral hearing loss.

5.   Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) from February and October 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In August 2011, the Veteran testified before the undersigned via videoconference from the RO.  

In a May 2012 decision, the Board denied higher ratings for bilateral hearing loss and remanded the issue of service connection for ED, to include as secondary to service-connected PTSD.  The Veteran appealed the matter of the higher ratings to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court vacated the Board's decision and remanded the matter back to the Board.  

The issue of service connection for ED was simultaneously addressed on remand by the RO and the denial was continued.  All issues have been returned to the Board.  

The issue of entitlement to an evaluation in excess of 30 percent from December 11, 2012; an extraschedular evaluation for bilateral hearing loss; and service connection for ED are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA audiometric test results obtained in August 1967 and February 1968 corresponded with a designation of "A" in both ears.

2.  No appreciable shift was seen on an August 1969 VA audiometric test.

3.  VA audiometric test puretone results obtained in December 1983 and March 1985 show that the Veteran had a designation "B" in the right ear, and designation "A" in the left ear.

4.  VA audiometric test results obtained in March 1994 corresponded with Level III in the right ear, and Level I in the left ear.

5.  On August 29, 1997, VA received the Veteran's increased rating claim for bilateral hearing loss, which at the time, was rated as noncompensably disabling.

6.  VA audiometric test results obtained in November 1997 corresponded with Level VII in the right ear, and Level V in the left ear.  

7.  VA audiometric test results obtained in July 2005 show that the Veteran had Level V hearing acuity in the right ear, and Level II in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to August 29, 1997, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321; 1945 Schedule for Rating Disabilities, Extension 8-B (March 23, 1956), Diagnostic Codes 6277 to 6297, later codified at 38 C.F.R. §§ 4.85-4 .87a (effective from May 22, 1964); 38 C.F.R. § 4.85, 4.87, 4.87a, Diagnostic Code 6284 (1975). 
  
2.  From August 29, 1997 to December 10, 2012, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.85, Part 4, Diagnostic Code 6100 (effective from December 18, 1987, and from June 10, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's claim for bilateral hearing loss arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record contains service treatment records, VA medical evidence, and private medical evidence.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Background

The Veteran served on active duty from July 1965 to May 1967.  After service discharge, in August 1967, he underwent a VA audiological examination.  Puretone thresholds (air conduction), in decibels, were as follows:





HERTZ



AVG
500
1000
2000
4000
RIGHT
20
10
10
40
60
LEFT
17
10
10
30
65

Speech reception thresholds were reported to be -2 (right ear) and -4 (left ear); Speech discrimination was 86 percent (right ear) and 90 percent (left ear).  

In a September 1967 rating decision, the RO granted service connection for bilateral hearing loss and residuals of shell fragment wound.  
During a February 1968 VA audiological examination, puretone thresholds (air conduction), in decibels, were as follows:




HERTZ



AVG
500
1000
2000
4000
RIGHT
15
5
5
35
60
LEFT
12
5
5
25
65

Speech reception thresholds were reported to be -10 (right ear) and -10 (left ear); Speech discrimination was 88 percent (right ear) and 86 percent (left ear).  

In February 1968, the RO determined that compensable ratings were not warranted for both the Veteran's hearing loss and residuals of shell fragment wound.

The Veteran expressed disagreement with the assigned ratings in August 1968, and the RO issued a statement of the case in September 1968.  A substantive appeal was received in October 1968.  

In an October 1968 rating decision, the RO increased the rating for residuals of shell fragment wound from zero to 10 percent, effective from October 1, 1967.  

In November 1968 correspondence, the RO advised the Veteran that the benefits claimed by him had been partially allowed without consideration by the Board and unless the Veteran told the RO within 30 days that he was satisfied with the benefits granted, the RO would forward his records to the Board.  

In an August 1969, the Veteran indicated that he wished to reopen his case concerning his loss of hearing.

During an August 1969 VA audiological examination, puretone thresholds (air conduction), in decibels, were as follows: 




HERTZ



AVG
500
1000
2000
4000
RIGHT
27
15
15
50
70
LEFT
22
15
15
35
70

Speech reception thresholds were reported to be -2 (right ear) and -4 (left ear); Speech discrimination was 78 percent (right ear) and 82 percent (left ear).  The Chief of Audiology and Speech pathology clinic indicated that the audiometric data of August 1969 was transposed to ISO standards which showed no appreciable shift of hearing since the last examination.

In a September 1969 rating decision, the RO denied a compensable rating for the Veteran's hearing loss.  

In November 1983, the Veteran submitted a statement indicating that his hearing disability was getting worse.  He requested an examination for re-rating purposes.  

On December 1983 VA audiological examination, puretone thresholds (air conduction), in decibels, were as follows:




HERTZ



AVG
500
1000
2000
4000
RIGHT
28
10
20
55
80
LEFT
13
5
10
25
70

Although speech audiometry was apparently tested, Part II (speech reception examination) of the Summary Report of Examination for Loss of Organic Hearing Acuity was not completed, and the examiner circled the notation that only those results that were noted (pure tone thresholds in this case) provided the best estimate of the Veteran's organic hearing.   

In a January 1984 rating decision, the RO denied a compensable rating for hearing loss.  Thereafter in February 1985, the Veteran filed another statement requesting an increase in his service-connected hearing loss.  

On March 1985 VA audiological examination, puretone thresholds (air conduction), in decibels, were as follows:




HERTZ



AVG
500
1000
2000
4000
RIGHT
27
15
15
50
80
LEFT
15
10
10
25
75

Although speech audiometry was apparently tested, Part II (speech reception examination) of the Summary Report of Examination for Loss of Organic Hearing Acuity was not completed, and again, the examiner circled the notation that only those results that were noted (puretone thresholds in this case) provided the best estimate of the Veteran's organic hearing.   

In an August 1985 rating decision, the RO determined that a compensable rating was not warranted.  

According to a July 1992 private audiogram, puretone thresholds (air conduction), in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
-
30
65
-
95
LEFT
-
20
35
-
75

Speech recognition score was 88 percent in the right ear, and 92 percent in the left ear.  

In a statement received in January 1994, the Veteran requested that VA assist him in developing his service connection claim for hearing loss, in pertinent part.  

During a March 1994 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
29
5
35
35
40
LEFT
30
0
25
35
60

Speech recognition score was 80 percent in the right ear, and 96 percent in the left ear.  

In a June 1994 rating decision, the RO determined that a compensable rating for bilateral hearing loss was not warranted.  

VA audiogram reports were then conducted in May and July 1997.  However, on the later test, the Hertz frequencies in both ears were not provided in all frequencies nor was the word recognition score provided.  During the May 1997 VA audiological examination, all of the Hertz frequencies for the right ear were not listed.  Thus, an average could not be obtained for those audiological findings.  Puretone thresholds, in decibels, in the left ear were as follows:




HERTZ



AVG
1000
2000
3000
4000






LEFT
46.25
15
40
55a
75

Speech recognition was performed twice in the left ear with findings of 80 and 84.  

On November 1997 VA audiological examination puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
68
25
65
85
100
LEFT
46
10
40
55
80

Speech recognition score was 60 percent, bilaterally.

Thereafter, in a January 1998 rating decision, the RO increased the rating for bilateral hearing loss from zero to 30 percent, effective August 29, 1997, the date of the Veteran's claim for increase.

During a July 2005 VA audiological examination, puretone thresholds (air conduction), in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
75
35
70
95
100
LEFT
56
20
55
65
85

Speech recognition score was 80 percent in the right ear, and 86 percent in the left ear.  

Subsequently received medical evidence is discussed in the Remand portion of this decision.

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

There is a distinction between a new claim for an increased evaluation of a service-connected disability and a case in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  When the claim is not from an initial rating, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  In this case, the Board is granting an additional 10 percent rating for the Veteran's pain and dizziness for a portion of the appeal period as set forth below.

The assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Initially, the Board notes that the rating criteria for evaluating hearing loss have undergone a number of revisions during the pendency of the Veteran's claim.  Below, the substantive changes to the rating criteria for each revision are discussed in further detail.  There is no indication that any of the revised criteria are intended to have retroactive effect, and accordingly, the claim should be evaluated only under the former criteria for any time period prior to the effective date of the new rating criteria, and under the revised criteria for the time period commencing on the effective date of the new provisions.  See VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).   

Historically, the Board notes that the rating criteria effective in February 27, 1952, were set forth under the 1945 VA Schedule for Rating Disabilities, as well as the provisions of Extension 8 to the 1945 rating schedule.  The 1945 criteria had originally provided that hearing loss was to be evaluated in terms of the number of feet at which ordinary conversational voice was heard.  Under the February 1952 revision, a new system was implemented whereby either the results of controlled speech reception testing, or puretone audiometry, were to be used in evaluating hearing loss.  Such examinations were intended to replace the former conversational voice test wherever practicable.  Controlled speech reception examinations involved, for each ear separately, measurements of the threshold of intensity in terms of speech reception decibel loss, and the percentage of word discrimination.  Puretone audiometry compared the average decibel loss in each ear at three frequencies: 500, 1000, and 2000 Hertz (Hz).  The rating schedule then established six levels of auditory acuity, from Level A for lesser degrees of hearing impairment through Level F for greater degrees of hearing impairment.  After determining the designated level of auditory acuity in each ear (based on either controlled speech reception test results, or pure tone audiometry), those levels were combined to give an overall level of hearing impairment. 

The applicable rating criteria in effect when the Veteran was granted service connection for hearing loss in May 1967 were set forth in the 1945 edition of the Schedule for Rating Disabilities and Extension 8-B, Schedule for Rating Disabilities, 1945 Edition:  Rating of Disability from Hearing Impairments (March 1956) (Extension 8-B).  This amendment retained the use of controlled speech reception tests and puretone audiometry as the methods for measurement of auditory acuity, and clarified that the results of conversational voice testing would not be utilized for rating purposes except in unusual cases where no other data was available.  A chart for purposes of determining the result of controlled speech reception testing, based upon the combination of speech reception decibel loss and word discrimination scores (denoted at Table I), was added to the rating criteria.  The existing chart for determining the overall level of hearing impairment based on controlled speech reception testing and/or puretone audiometry (denoted as Table II), was updated to reflect revised levels of impairment corresponding to each available percentage rating.  These revisions were later codified at 38 C.F.R. §§ 4.87, 4.87a.    

Parenthetically, the Board notes that 1945 VA rating schedule was also amended by Extension 8-A, dated October 27, 1952 (consideration of bone-conduction retention in some circumstances for audiometric testing), and extension 8-C, dated June 22, 1956, (renumbering of diagnostic codes pertaining to hearing loss), although these particular amendments do not substantively affect the consideration of the present claim). 

As of September 9, 1975, the levels of puretone audiometry average decibel loss and peak decibel loss used to determine the severity of hearing loss for each ear were changed.  As noted, prior to September 9, 1975, if the results of puretone audiometry are used, the equivalent literal designations for each ear, separately, will be ascertained from Table II, and the percentage evaluation determined in the same manner as for speech reception impairment.  For example, if the average puretone decibel loss for the frequencies 500, 1000, and 2000 is not more than 45 decibels, and there is no loss more than 60 decibels for any of those three frequencies, the equivalent literal designation is "C"; if in the other ear, the average is not more than 67 decibels, and there is no loss more than 80 decibels, the equivalent literal designation is "D."  The percentage evaluation is therefore found in the horizontal row opposite "C," and in the vertical column under "D," and is 20 percent.  Note that if in the first instance any of the three frequencies has a loss of more than 60 decibels, or in the second instance, more than 80 decibels, the literal designation will be higher, i.e., further from "A" in the alphabetical series.  38 C.F.R. § 4.85(c) (1975).

As of September 9, 1975, if the results of puretone audiometry are used, the equivalent literal designations for each ear, separately, will be ascertained from Table VII, and the percentage evaluation determined in the same manner as for speech reception impairment.  For example, if the average puretone decibel loss for the frequencies 500, 1000, and 2000 is not more than 57 decibels, and there is no loss more than 70 decibels for any of those three frequencies, the equivalent literal designation is "C"; if in the other ear, the average is not more than 79 decibels, and there is no loss more than 90 decibels, the equivalent literal designation is "D."  The percentage evaluation is therefore found in the horizontal row opposite "C," and in the vertical column under "D," and is 20 percent.  Note that if in the first instance any of the three frequencies has a loss of more than 70 decibels, or in the second instance, more than 90 decibels, the literal designation will be higher, i.e., further from "A" in the alphabetical series.  38 C.F.R. § 4.85(c) (1976).

The percentage evaluation will be found from Table VII by intersecting the horizontal row appropriate for the literal designation for the ear having the better hearing and the vertical column appropriate to the literal designation for the ear having the poorer hearing.  For example, if the better ear has a literal designation of "B" and the poorer ear has a literal designation of "C," the percentage evaluation is in the second horizontal row from the bottom and in the third vertical column from the right and is 10 percent.  38 C.F.R. § 4.85(b) (1975, 1986).

Effective December 18, 1987, evaluations of defective hearing ranging from noncompensable to 100 percent based on organic impairment of hearing acuity were to be measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule established eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (1987). 

This rating criteria were again revised, effective June 10, 1999; however, the substantive provisions under the more recent criteria have not significantly changed.  See 38 C.F.R. § 4.87 (1998), and 38 C.F.R. § 4.85 (2013).  The Board notes that, under the post-June 10, 1999 criteria, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.  Additionally, where the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Id.  


III.  Analysis

Service connection for the Veteran's bilateral hearing loss was granted, effective from May 8, 1967.  As indicated above, the rating criteria in effect at that time were set forth under the 1945 Schedule for Rating Disabilities, Extension 8-B, effective from March 23, 1956.   

In applying the rating criteria to the applicable evidence, the Board finds that the Veteran's audiometric findings of August 1967 and February 1968 were equivalent to a designation of level "A" for both ears when using puretone audiometric results and the controlled speech reception test, under the rating criteria effective March 23, 1956.  38 C.F.R. §§ 4.85, 4.87, Tables I and II, 4.87a, Diagnostic Code 6297 (1968).  These audiometric corresponded with a noncompensable rating under the applicable rating criteria.     

The Board notes further that, in a September 1969 letter, the Chief of Audiology and Speech Pathology Clinic stated that the Veteran's August 1969 audiometric results (when converted to "ISO") did not show an appreciable shift in hearing since his February 1968 examination.   

Additionally, the Board notes that audiometric findings of December 1983 and March 1985 were equivalent to a designation of a Level "B in the right ear and a Level "A" in the left ear when utilizing puretone threshold result which the examiner indicated provided the best estimate of the Veteran's organic hearing, under the criteria effective from June 1975.  38 C.F.R. §§ 4.85, 4.87, Tables I and II, 4.87a, Diagnostic Code 6296 (1983, 1984).  

A private audiogram was conducted in July 1992 and would need to be considered under the rating criteria that became in effect on December 18, 1987; however, although speech discrimination findings were reported (88 percent in the right ear and 92 percent in the left ear), there is no indication that the speech test was the appropriate test for VA rating purposes.

Applying the applicable criteria that became effective on December 18, 1987, to the Veteran's March 1994 VA audiogram results, his hearing acuity corresponded with Level III in the right ear, and Level I in the left ear.  Application of these findings to Table VII results in a 0 (noncompensable) percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

As noted audiograms were performed in May and July 1997, but with incomplete findings.  Although all Hertz findings were provided for the left ear, and left ear only on one examination, there is no indication that the speech test was the appropriate test for VA rating purposes.  Thus, the criteria cannot be applied to those findings.  However, there are additional complete audiological examination.  In November 1997, an audiological examination was performed which yielded audiometric findings corresponding to Level VII hearing acuity in the right ear, and Level V in the left ear, under the applicable criteria, effective from December 18, 1987, and since June 10, 1999.  Application of these findings to Table VII resulted in a 30 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Accordingly, November 1997 is the earliest that it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  The effective date will be the date of receipt of claim (July 1967) or date entitlement arose (November 1997), whichever is later.  38 C.F.R. § 3.400(o)(1) (2011).  Although the later of the two dates is November 1997, the Board will not disturb the earlier assigned effective date of August 29, 1997 (the date the RO identified as the date of the claim), for the award of the 30 percent evaluation.  

The Board further notes that the Veteran underwent an additional VA audiological examination in July 2005.  However, application of the findings (Level V hearing acuity in the right ear, and Level II in the left ear), to Table VII resulted in only a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In sum, under the applicable rating criteria, the Veteran's hearing loss was correctly assigned a noncompensable rating prior to August 29, 1997, and a 30 percent rating thereafter.  The Board has considered the Veteran's statements as to the severity of his hearing difficulty.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The preponderance of the evidence is against an initial compensable rating for bilateral hearing loss prior to August 29, 1997, and a rating in excess of 30 percent thereafter.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the evidence supports a separate rating 10 percent rating under Diagnostic Code 6204 from July 9, 2001.  

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2008).  These changes post-dated the VA audiological examinations above.  Nonetheless, in that case, the Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In the Court's June 2013 decision, the Court expressly considered the adequacy of the examinations afforded to the Veteran and concluded that the Veteran's functional effects were considered.  For example, the Veteran's hearing with regard to his daily activities, his daily communication abilities, his symptoms, and the type of work environment appropriate for him were addressed.  


ORDER

Prior to August 29, 1997, entitlement to an initial increased (compensable) rating for bilateral hearing loss is denied.

From August 29, 1997 to December 10, 2012, entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied.


REMAND

On December 11, 2012, the Veteran was seen by the VA audiology treatment decision.  At that time, the Veteran stated that his hearing was diminishing especially on the right.  The examiner stated that previously obtained bone conduction scores were used to determine sensorineural nature of hearing loss and which revealed in the left ear, normal sensorineural hearing sensitivity 250 Hertz to 1000 Hertz, sloping to a profound sensorineural hearing loss from 4000 Hertz to 8000 Hertz.  It was indicated that the Veteran had severe sensorineural hearing loss from 250 Hertz to 2000 Hertz and sloping to a profound sensorineural hearing loss from 3000 to 8000 Hertz.  Word recognition ability was poor on the right (8%) and good on the left (84%) using recorded speech materials.  

The Board notes that the actual audiogram was not provided.  Also, there is a marked decrease in the word recognition score on the on the right which was not explained with respect to prior findings which were much higher.  As such, the audiogram for that testing should be obtained, if possible, and it should be determined if the Maryland CNC test was used.  In addition, the Veteran should be afforded another VA audiological evaluation to assess his current level of severity of his hearing loss disability.

Further, in the Court's decision, it was noted that the Board did not appropriately apply the initial step in the case of Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009) with regard to extraschedular consideration under the provisions of 3.321(b) (2013) and the Veteran's complaints of ear pain, dizziness and recurrent loss of balance.  Thus, the Board finds that additional examination is warranted in this regard to determine if, in fact, these symptoms are related to the Veteran's service-connected hearing loss, and if so, whether a separate evaluation is warranted under the provisions of Diagnostic Code 6204 (peripheral vestibular disorders) or on an extraschedular basis.  

Finally, the Veteran also seeks service connection for ED which he maintains is secondary to his service-connected PTSD.  The Board previously remanded this case for a VA opinion, but an addendum is necessary.  Specifically, the VA examiner opined that PTSD did not cause ED because the Veteran had ED before PTSD was diagnosed.  In addition, the examiner opined that the PTSD medication Sertraline did not aggravate the ED because the Veteran was already taking Viagra for two years for ED prior to the PTSD medication, was responding well to the Viagra at that time, and was still responding well to it after he began taking the PTSD medication as well.  The Veteran contends that his PTSD symptoms began well before the actual diagnosis so even if there was no clinical diagnosis of PTSD when ED was diagnosed, he had manifestations of his PTSD then, and he also contends that ED is a side effect of the Sertraline and this medication does indeed aggravate his ED.  He indicated that there was no discussion of his Viagra medication with him and he expressed that there are still problems with sexual performance issues, basically asserting that he was not responding satisfactorily and Sertraline worsened the problem.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the audiogram for the December 11, 2012 audiological appointment.  A VA audiologist should indicate if the Maryland CNC word recognition testing was used and explain any discrepancy between the testing on that evaluation and prior tests.  In addition, the audiologist should conduct a current audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC test.  

2.  Schedule the Veteran for an ear disease examination to determine the etiology of the Veteran's complaints of ear pain, dizziness and recurrent loss of balance.  The entire claims file/record must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions as it relates to the above reported symptoms.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is asked to address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's symptoms of ear pain, dizziness and recurrent loss of balance are manifestations of the service-connected bilateral hearing loss, or if they are separate and distinct manifestations of another disability including a peripheral vestibular disorder.  The examiner should indicate the impact of such symptoms on the Veteran's activities of daily living.

If the claimed ear pain, dizziness, and recurrent loss of balance are manifestations of a separate disability from the bilateral hearing loss, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service or service-connected disability including hearing loss.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.  

3.  Obtain an addendum from the examiner who provided the January 2013 medical opinion regarding the etiology of the Veteran's ED.  If unavailable, another examiner should provide the option.  The examiner should clarify the following

(a) whether it is more likely than not, less likely than not, or at least as likely as not, that ED disability is proximately due to, or the result of, the service-connected PTSD/psychiatric manifestations.  

(b) The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that ED is permanently aggravated by the Veteran's service-connected PTSD, including the medication Sertraline.  The examiner should note that the Veteran reports that although he takes Viagra, he does not have complete success from the use of this medication for his ED.  The examiner should also discuss whether ED is a side effect of Sertraline in general, and specifically with regard to the Veteran.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

5.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If a separate rating for a disorder manifested by ear pain, dizziness, and recurrent loss of balance is not established and such symptoms are determined to be associated with the Veteran's bilateral hearing loss, the examiner should consider whether an extraschedular evaluation is warranted for bilateral hearing loss.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


